          Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

                                                      )
    DR. SHIVA AYYADURAI,                              )
                                                      )
                      Plaintiff,                      )
                                                      )   Civ. No. 1:20-cv-11889-MLW
    v.                                                )
                                                      )
    WILLIANS FRANCIS GALVIN, MICHELLE                 )
    K. TASSINARI, DEBRA O’MALLEY, AMY                 )
    COHEN, NATIONAL ASSOCIATION OF                    )
    STATE ELECTION DIRECTORS, allegedly               )
    in their individual capacities, and WILLIAM       )
    FRANCIS GALVIN, in his official capacity as       )
    Secretary of State for Massachusetts.             )
                                                      )
    Defendants.                                       )
                                                      )

              OPPOSITION TO PLAINTIFF’S “EMERGENCY” MOTION
         BY THE NATIONAL ASSOCIATION OF STATE ELECTION DIRECTORS
                             AND AMY COHEN
         The National Association of State Election Directors and Ms. Cohen (together, “NASED”)

respectfully submit this Opposition to Plaintiff’s ill-conceived “emergency” motion seeking an

injunction compelling NASED to “immediately withdraw keyword ‘Tassinari’ from Twitter’s

algorithm intended to silence speech” (caption). Plaintiff’s Motion jurisdictionally deficient,

substantively frivolous, logically flawed, and factually unsupported. It should be denied.

         I.       Introduction

         “Twitter suspends accounts which violate the Twitter Rules.”1 On February 1, 2021,

Twitter did exactly what it said it would when it suspended Plaintiff’s account for “repeated

posting of content that may suppress voter participation.” Now, refusing to accept his own



1
         https://twitter.com/va_shiva. Ms. Cohen reserves and does not waive her challenge to personal
jurisdiction. (Dkt. No. 47.)
                                                  1
         Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 2 of 21




responsibility, and without any substantive grounds to challenge Twitter’s decision under its

Terms, Plaintiff conjures out of thin air the existence of yet another convoluted plot against him in

an unavailing effort to blame NASED and the Elections Division for his own willful flouting of

Twitter’s Rules.

       There is no escaping the conclusion, however, that Plaintiff himself caused his suspension

by choosing to escalate his false claims in the aftermath of the January 6, 2021 Capitol insurrection,

and at a time when Twitter had implemented a more aggressive approach to enforcement of its

policies against election misinformation, including a new “strike system” under which repeat

offenders are permanently suspended after their fifth violation. Notably, Plaintiff had at least four

such “strikes” in January 2021 alone. Indeed, over just the last few weeks, Twitter has banned

tens of thousands of accounts for disseminating some of the same false claims and conspiracy

theories that Plaintiff espouses, and Plaintiff knows this because many of those accounts belonged

to his followers and he baited Twitter about its actions in real time. His attempt here to claim that

NASED is somehow legally responsible for his suspension because, months earlier, it submitted a

report to Twitter one time accurately flagging one of his tweets (which did not even mention

“Tassinari”) as misinformation is beyond frivolous and borders on delusional. That Plaintiff

imagines a secret algorithm in order to do so is mind boggling.

       Notwithstanding the volume of his rhetoric, Plaintiff’s claims have no merit. Most

obviously, Plaintiff cannot establish Article III jurisdiction over the relief he seeks in his Motion.

He fails to present any actual, justiciable controversy with NASED arising from his personal

contractual dispute with Twitter, who is not a party to this case or subject to NASED’s control and

who independently made the decision to suspend Plaintiff’s account under its own policies.

Further, the injunction Plaintiff seeks will not effectively remediate his supposed constitutional



                                                  2
         Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 3 of 21




injury or result in his reinstatement, because there is no non-speculative basis to conclude it would

have any effect. It is also unconstitutional on its face, because the First Amendment prohibits

Plaintiff from compelling Twitter to publish his speech or NASED to make statements or take

actions in support of Plaintiff or his views, which are contrary to NASED’s core mission.

Relatedly, Plaintiff lacks standing because his suspension by Twitter is not a legally-cognizable

harm traceable to NASED or capable of being redressed by an order of this Court.

       Independently, Plaintiff’s Motion has no substantive legal basis or any factual or

evidentiary support. Plaintiff therefore has no hope of success on the merits and does not come

close to satisfying the demanding standard for a preliminary injunction. Plaintiff offers nothing to

show that Twitter’s decision to suspend him was the proximate result of state action or any other

legally-actionable conduct by NASED, a private organization with its own First Amendment rights

to criticize Plaintiff’s views. Plaintiff’s motion is frivolous and should be rejected.

                                              Background

       I.       Twitter’s Rules And Enforcement Framework

       Plaintiff’s right to operate his Twitter account was governed by Twitter’s Terms of Service,

which grant Twitter “sole discretion” to “suspend or terminate” his account “at any time for any

or no reason,” and incorporate an “evolving” set of content moderation rules, policies, and

guidelines (the “Rules”) that Twitter develops, publishes, and enforces and Plaintiff agreed to

abide.2 Most relevant here, Twitter’s Civic Integrity Policy generally prohibits the use of its

platform to spread election-related misinformation,3 and its Public Interest Exception Policy

provides guidelines for Twitter’s exemption of tweets by certain public figures, including political

candidates, for Rules violations based on Twitter’s balancing of various public interest


2
       https://twitter.com/en/tos.
3
       https://help.twitter.com/en/rules-and-policies/election-integrity-policy.
                                                    3
         Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 4 of 21




considerations.4      Twitter makes clear that it “do[es] not consult externally on individual

enforcement decisions” under its Rules and “evaluate[s] every case individually.”5 Thus, although

any user may flag a tweet for Twitter’s review under its Rules, Twitter alone determines whether

a violation has occurred and what sanction, if any, to impose on the offender under its guidelines.6

Since September 2020m possible sanctions have included labeling or restricting the tweet, granting

a public interest exception, requiring the user to delete content, or, for more severe or repeat

violations, suspending the user’s account on a temporary or permanent basis.7 In January 2021,

Twitter implemented a new 5-strikes-and-you’re-out graduated penalty system for repeat

offenders, with permanent suspension the designated penalty for “5 or more strikes” and “severe

and repeated violations.”8

        A. Plaintiff’s Misinformation

        In an effort to the proliferation of misinformation on its platform, Twitter took on an

increasingly active role in enforcing its misinformation policies in the run-up to the 2020 election.

As relevant here, in mid-September 2020, Twitter announced, among other things, that it would

more aggressively “label or remove false or misleading information intended to undermine public

confidence in an election or other civic process.”9                       About a week later, officials in the

Massachusetts Elections Division received inquiries about claims of election fraud and ballot




4
        https://help.twitter.com/en/rules-and-policies/public-interest.
5
        https://help.twitter.com/en/rules-and-policies/public-interest.
6
        https://help.twitter.com/en/rules-and-policies/twitter-report-violation.
7
        https://help.twitter.com/en/rules-and-policies/election-integrity-policy.
8
        https://help.twitter.com/en/rules-and-policies/election-integrity-policy. Twitter also disclosed after
January 6, 2021 that it “deploy[ed] technology to surface potentially harmful Tweets” in an effort “to take
action as quickly as possible on violative content,” although it made clear that all tweets so identified would
be subject to further “human review.” https://blog.twitter.com/en_us/topics/company/2021/protecting--
the-conversation-following-the-riots-in-washington--.html.
9
        https://blog.twtrinc.com/en/2020/expanding-our-policies-to-further-protect-the-civic-
conversation.html.
                                                          4
        Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 5 of 21




destruction that Plaintiff had published in a September 24, 2020 Tweet (the “September 24th

Tweet”), as follows:




(Ex. A, 51:17-52:1.)10 In response, the Elections Division released statements to the Associated

Press, Reuters and Leadstories.com explaining that the statements in Plaintiff’s Tweet were false

(AC 19-20), and also flagged Plaintiff’s September 24th Tweet for Twitter’s review under its Rules,

using a portal Twitter made available. (Ex. A, 63:7-11). Through its designated government

account, the Elections Division submitted a form report that that explained why Plaintiff’s claims

of election fraud and missing and destroyed ballots were false. (Ex. A, 61:16-24, 64:22-65:4.)

Although officials in the Elections Division have readily acknowledged that they hoped that

Twitter would either remove or “label[]” the Tweet for violating its Rules, they made clear they

had no “control or input into” Twitter’s response, if any. (Ex. A, 51:17:52:1; 66:21-22.)

       The Elections Division, through Ms. Tassinari, also emailed Ms. Cohen at NASED to

advise that it was reporting Plaintiff’s September 24th Tweet to Twitter as election misinformation,

and provided a link to that specific Tweet. (Ex. A, 69:4-8.) Ms. Cohen responded after 7 p.m. on

September 25, 2020, when “the tweet was still up,” to ask whether the Elections Division had


10
       References to Ex. A are to Exhibit A to the Amended Complaint (or “AC”).

                                                     5
         Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 6 of 21




reported the Tweet and stating, on NASED’s behalf, that it could “report it too.” (Ex. A, 70:16-

71:14.) A few minutes later, Tassinari replied that the Division had reported the Tweet through

Twitter’s portal, but had not separately emailed Twitter about it. (Id.) After 11 pm on September

25, 2020, NASED submitted its separate report through its nongovernment account, which

specifically identified Plaintiff’s September 24th Tweet. (Ex. A, 71:10-14.)

       As Ms. Cohen affirms in her Affidavit (“Aff.”), she exercised her own, independent

judgment as NASED’s Executive Director when she contacted Twitter, after she reviewed had

reviewed the Tweet and concluded that she agreed with the Elections Division that it qualified as

misinformation under Twitter Rules. (Aff. ¶¶ 10-12.) NASED was not compelled to take any

action by Massachusetts, nor did it not hold itself out as speaking or acting for Massachusetts or

any state when it submitted its report. (Aff. ¶¶ 11-12, 16.) NASED spoke for itself. NASED did

not direct or request Twitter to take any specific action in response to its report about his September

24th Tweet. (Aff. ¶ 16.) Instead, NASED explained why Plaintiff’s Tweet about election fraud

and ballot destruction was inaccurate and misleading and, in NASED’s view, violated Twitter’s

Rules. (Aff. ¶ 15.) NASED did not ask Twitter to add “Tassinari” or any other keywords to any

algorithmic or other monitoring technology, or have any discussions with Twitter or anyone else

about ongoing surveillance of Plaintiff or his Tweets. (Aff. ¶¶ 16, 21.)

       After submitting the report, NASED received the following confirmation from Twitter:




                                                  6
        Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 7 of 21




(Aff. ¶ 17.) Following a brief exchange in which they discussed Plaintiff’s suspension, NASED

had no substantive communications with the Elections Division about Plaintiff or his tweets until

NASED was asked to refrain from reporting them. (Ex. A, 71:2-14, 72:14-15.) NASED has not

asked or suggested—directly, indirectly, or by intimation—that Twitter take any action against

Plaintiff or his tweets since it submitted its form report in September 2020. (Aff. ¶ 22.)

       B. Twitter Implements More Aggressive Election Misinformation Policies And A
          “Strike System” For Repeat Offenders

       After September 2020, Twitter’s election misinformation policies continued to evolve in

response to events, as Twitter took on a more active role in monitoring the dissemination of

misinformation through its platform.11 Initially, Twitter described its efforts as focused on the

labeling of misinformation. Thus, for example, in mid-October 2020, it announced an increase in

“the size and capacity of [its] teams focused” on monitoring and responding to user complaints

concerning misleading election claims, and that it had “add[ed] additional warnings and

restrictions on Tweets with a misleading information label from US political figures (including



11
       https://blog.twitter.com/en_us/topics/company/2020/2020-election-changes.html
                                                 7
          Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 8 of 21




candidates and campaign accounts), US-based accounts with more than 100,000 followers, or that

obtain significant engagement.”12 In the two-week period between October 27 to November 11,

2020, Twitter reported that “[a]pproximately 300,000 Tweets [had been] labeled under [its] Civic

Integrity Policy for content that was disputed and potentially misleading,” or about “0.2% of all

US election-related Tweets sent during this time period.”13

         Twitter took a more aggressive approach to enforcement of its misinformation policies

after the election.14 After the January 6, 2021 Capitol insurrection and the certification of the

Electoral College results, moreover, Twitter adjusted its policies significantly to account for its

recognition that “misleading and false information surrounding the 2021 US presidential election

has been the basis for incitement to violence around the country.”15 Twitter announced a period

of “strong enforcement action” and “[e]scalated enforcement measures” intended to “protect the

conversation on [Twitter’s] service from attempts to incite violence, organize attacks, and share

deliberately misleading information about the election outcome.”16 As it explained, “[g]iven the

violent events in Washington, DC, and increased risk of harm, [Twitter] began permanently

suspending thousands of accounts” in January 2021, starting with accounts “dedicated to the




12
         https://blog.twitter.com/en_us/topics/company/2020/2020-election-changes.html
13
         https://blog.twitter.com/en_us/topics/company/2020/2020-election-update.html
14
          See, e.g., Associated Press, Weeks after election, YouTube cracks down on misinformation (Dec. 9, 2020)
https://apnews.com/article/youtube-election-misinformation-removal-74ca3738e2774c9a4cf8fbd1e977710f              (“But
this election was different from past elections and YouTube has been widely criticized for not doing more to prevent
misinformation from spreading on its platform. Unlike Twitter and Facebook, which put measures in place — with
some success —- YouTube had until Wednesday stood by its decision to allow baseless claims about election fraud
to stay up. There is no evidence of widespread fraud in the 2020 election. Election officials confirmed there were no
serious irregularities and the election went well. Attorney General William Barr said last week the Justice Department
has not identified voter fraud that would change the presidential election.”).
15
         https://blog.twitter.com/en_us/topics/company/2021/protecting--the-conversation-following-the-
riots-in-washington--.html.
16
         https://blog.twitter.com/en_us/topics/company/2021/protecting--the-conversation-following-the-
riots-in-washington--.html.
                                                          8
         Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 9 of 21




propagation of [the QAnon] conspiracy theory across the service.”17 As of January 12, 2021,

Twitter reported its suspension of more than 70,000 such accounts and made clear that it would

continue to take an active approach to removing potentially-dangerous election misinformation

from its platform. Twitter explained:

        Now that the results of the election have been officially certified by Congress, we
        updated our Civic Integrity policy on Friday to aggressively increase our
        enforcement action on these claims. The updated policy provides details about how
        we enforce against violations of this policy, including repeated sharing of Tweets
        that receive warning labels. Ultimately, repeated violations of this policy can result
        in permanent suspension.18

Twitter’s revised Civic Integrity Policy issued in January 2021 made clear, among other things,

that “[t]he consequences for violating [its] civic integrity policy depend on the severity and type

of the violation and the accounts’ history of previous violations.”19 For the first time, moreover,

it rolled out a “strike system” for repeat violators, under which “[l]abels applied to Tweets accrue

1 strike” while “Tweet deletions accrue 2 strikes.”20 Under its revised guidelines, sanctions

increase with each violation as follows: 1 strike: No account-level action; 2 strikes: 12-hour

account lock; 3 strikes: 12-hour account lock; 4 strikes: 7-day account lock.21                   Permanent

suspension is the designated penalty for “5 or more strikes” and “severe and repeated violations.”22

        C. Plaintiff Strikes Out

        Shortly after his initial warning in September 2020, Plaintiff was suspended by Twitter


17
         https://blog.twitter.com/en_us/topics/company/2021/protecting--the-conversation-following-the-
riots-in-washington--.html.
18
         https://blog.twitter.com/en_us/topics/company/2021/protecting--the-conversation-following-the-
riots-in-washington--.html.
19
         https://help.twitter.com/en/rules-and-policies/election-integrity-policy.
20
        https://help.twitter.com/en/rules-and-policies/election-integrity-policy.
21
        https://help.twitter.com/en/rules-and-policies/election-integrity-policy.
22
        https://help.twitter.com/en/rules-and-policies/election-integrity-policy. Twitter also disclosed after
January 6, 2021 that it “deploy[ed] technology to surface potentially harmful Tweets” in an effort “to take
action as quickly as possible on violative content,” although it made clear that all tweets so identified would
be subject to further “human review.” https://blog.twitter.com/en_us/topics/company/2021/protecting--
the-conversation-following-the-riots-in-washington--.html.
                                                          9
       Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 10 of 21




“again” for a week at least once in October 2020 after posting the same September 25th Tweets

that caused his initial suspension, which he alleges Twitter “forced him to delete” “every single

time” he reposted them (although it is not clear how many times that occurred). (AC 28, 31, 53.)

By his own admission, however, Plaintiff continued to tweet “scores of times” promoting his

claims about rigged elections, secret algorithms in electronic voting machines, the supposed

“destruction” of ballot images, and various conspiracy theories. (Mot. at 2-3.) Twitter labelled

many of his tweets as disputed (although seemingly at random), and after the January 6, 2021

Capitol insurrection also began to restrict some due to concerns over their potential to incite

violence. Examples of Plaintiff’s Tweets over this period include the following:




                                               10
        Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 11 of 21




        Plaintiff was also well aware of Twitter’s efforts to purge large numbers of accounts

disseminating unfounded conspiracy theories and election claims like his—because many of those

accounts belonged to his followers. 23 In fact, he baited Twitter about it:




23
         See,    e.g.,   https://apnews.com/article/joe-biden-donald-trump-media-elections-presidential-
elections-ac34de7cb5844d96589a10ea6e653d50 (Jan. 26, 2021) (reporting that “Twitter has permanently
banned My Pillow CEO Mike Lindell’s account after he continued to perpetuate the baseless claim that
Donald Trump won the 2020 U.S. presidential election” and after “repeated violations” of its civic integrity
policy,” which “was implemented last September [2020] and is targeted at fighting disinformation”; and
that “[f]ollowing the storming of the U.S. Capitol earlier this month, Twitter has banned over 70,000
accounts for sharing misinformation”).
                                                    11
         Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 12 of 21




        Plaintiff continued to use Twitter’s platform to spread his false claims about the election

up through the date of his suspension on February 1, 2021, including as follows:




        On February 1, 2021, Twitter closed Plaintiff’s account due to “repeated posting of content

that may suppress voter participation.” (Plaintiff Aff. p. 2.)24 As even the incomplete selection of

his tweets above shows, moreover, Plaintiff accrued at least 4 “strikes” in January 2021 under

Twitter’s Civic Integrity Policy in the form of labels applied by Twitter, and dozens more before

that.25 After his suspension, Plaintiff does not allege that he appealed Twitter’s decision through




24
        https://help.twitter.com/en/rules-and-policies/election-integrity-policy.
25
          NASED has no information as to when Twitter started to count “strikes” under its new policies or how it
treats violations that occurred prior to its publication.

                                                        12
        Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 13 of 21




its internal appeal process.

                                           ARGUMENT

       I.      Plaintiff’s Motion Fails For Lack of Subject Matter Jurisdiction

       Plaintiff Has No Article III Controversy with NASED. Plaintiff’s Motion fails out of

the gates because it does not present a justiciable controversy with NASED. “[T]he threshold

question in every federal case, determining the power of the court to entertain” the plaintiff’s

request for relief is “whether the plaintiff has made out a ‘case or controversy’ between himself

and the defendant[.].” Warth v. Seldin, 422 U.S. 490, 498 (1975) (emphasis added);

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006) (“No principle is more fundamental to

the judiciary's proper role in our system of government than the constitutional limitation of federal-

court jurisdiction to actual cases or controversies.” (cleaned up)).

       It is well-settled that “[w]here the prospect of effective relief against a defendant depends

on the actions of a third party, no justiciable controversy exists against that defendant.” Duke

Power Co. v. Carolina Envtl. Study Grp., Inc., 438 U.S. 59, 101 (1978) (Rehnquist, J., concurring)

(no Article III jurisdiction where “appellees’ only conceivable controversy” was with a nonparty);

Warth, 422 U.S. at 498 (allegation that defendant municipality’s allegedly unconstitutional zoning

law prevented third-parties from constructing affordable housing and excluded plaintiffs did not

present justiciable controversy). Plaintiff’s prospects for reinstatement (and effective remediation

of the injury he alleges) here depend entirely on the independent actions and decisions of a non-

party, Twitter. Twitter alone made and carried out the final decision to permanently suspend

Plaintiff in February 2021 in accordance with its Terms of Service, and only after it found

(reasonably, as the record shows) that Plaintiff had repeatedly violated its Rules and imposed the

sanction it deemed appropriate under its guidelines. Indeed, that Twitter publishes its enforcement



                                                 13
         Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 14 of 21




guidelines and philosophy, notifies users for the reasons for its enforcement actions, and makes a

process available for users to appeal its judgments, and did so for Plaintiff here (Mot. 8), plainly

shows that Twitter’s content moderation decisions are ultimately the product of its own

independent judgment.           Plaintiff offers nothing to suggest that was not the case with his

suspension. Thus, Twitter’s independent control over its own enforcement decisions, including

with respect to Plaintiff, means that Plaintiff has no non-speculative prospect of obtaining effective

relief (i.e., reinstatement) from NASED or any party to the litigation. As such, Plaintiff’s Motion

does not tee up a justiciable dispute for the Court.26

         Plaintiff cannot effectively obtain effective relief for additional reasons as well. Plaintiff

apparently chose not to appeal Twitter’s decision to suspend his account through its internal appeal

mechanism, or name Twitter as a party in this case. Therefore, he has no standing or ability in

these proceedings to challenge Twitter’s contractual discretion, statutory immunity or

constitutional freedom, or the merits of its decision to suspend his account. Thus, by failing to

specifically challenge the conduct of Twitter that proximately caused the injury alleged in his

Motion (i.e., his suspension), there is no mechanism in this case by which Plaintiff can achieve

reinstatement. As such, without Twitter as a party, the questions presented in Plaintiff’s Motion

are academic because he cannot obtain the relief he seeks or effectively remediate the injury

supporting his injunctive request. 27




26
          Twitter’s independence in fact forecloses his entire theory of state action in this case. (See NASED MTD Br.
at 10-12.)
27
          Plaintiff does not appear to request any order as to Twitter, but Fed. R. Civ. P. 65(d)(2) would prevent him
from doing so in any event because it limits the binding effect of an injunction to the parties, their officers, agents,
servants, employees, and attorneys; or “other persons who are in active concert or participation” with the foregoing,
id., and there is no evidence of record that would bring Twitter within the scope of this Rule. Moreover, any such
claim would defeat Plaintiff’s theory of state action. Twitter has every right to de-platform Plaintiff if it so chooses
and would have no need or reason to act “in concert” with anyone to accomplish that end.

                                                          14
        Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 15 of 21




       Plaintiff’s Motion also fails to present an Article III controversy because the injunction he

seeks is illegal. Under the First Amendment, Twitter “cannot be compelled to publish a particular

message.” Am. Freedom Def. Initiative v. Lynch, 217 F. Supp. 3d 100, 106 (D.D.C. 2016); see

Miami Herald Publ'g Co. v. Tornillo, 418 U.S. 241, 256-58 (1974) (holding unconstitutional a

Florida statute requiring newspapers to provide political candidates with free space to reply to

attacks on their character); Mazur v. Szporer, 2004 WL 1944849, at *8 (D.D.C. June 1, 2004)

(“governmental intrusion into the function of newspaper editors in deciding what to publish is a

violation of the First Amendment”). Plaintiff’s proposed injunction as to NASED is similarly

unconstitutional because it seeks to compel it to express opinions about Plaintiff that NASED does

not hold, and to make statements and take actions expressing support for Plaintiff and his claims,

which are contrary to NASED’s core mission. See Hurley v. Irish-Am. Gay, Lesbian & Bisexual

Group of Boston, 515 U.S. 557, 573-74 (1995) (“[O]ne important manifestation of the principle of

free speech is that one who chooses to speak may also decide what not to say .... [That] rule's

benefit [is not] restricted to the press, being enjoyed by business corporations generally ... as well

as by professional publishers.”). Thus, in all events, the injunction Plaintiff seeks is a legal nullity

and without effect, and therefore the dispute presented in his Motion is hypothetical, not actual

and consequential as Article III requires.

       Plaintiff Has No Standing. Plaintiff’s Motion also fails for lack of standing, another

necessary and related component of Article III jurisdiction. For standing purposes, Plaintiff’s must

establish an legally-cognizable injury that is “concrete, particularized, and actual or imminent;

fairly traceable to the challenged action [of the defendant]; and redressable by a favorable ruling.”

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010). Plaintiff bears the burden to

“clearly and specifically set forth facts sufficient to satisfy these Art. III standing requirements.”



                                                  15
        Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 16 of 21




Whitmore v. Arkansas, 495 U.S. 149, 155-56 (1990) (“A federal court is powerless to create its

own jurisdiction by embellishing otherwise deficient allegations of standing.”).

       Plaintiff cannot meet that burden here, because he has not shown the requisite “causal

connection between the injury and the conduct complained of,” i.e., that his suspension from

Twitter’s platform is “fairly traceable” to the “challenged action of the defendant, and not the result

of the independent action of some third party not before the court.” Ariz. Christian Sch. Tuition

Organization v. Winn, 563 U.S. 125, 131 (2011) (cleaned up); Steel Co. v. Citizens for a Better

Env't, 523 U.S. 83, 103 (1998) (standing requires “causation—a fairly traceable connection

between the plaintiff's injury and the complained-of conduct of the defendant”). The Supreme

Court has consistently rejected standing theories that, as here, “rest on speculation about the

decisions of independent actors.” Clapper v. Amnesty Int'l USA, 568 U.S. 398, 414 (2013)

(emphasizing the Court’s reluctance to approve “standing theories that require guesswork as to

how independent decisionmakers will exercise their judgment”); Lujan v. Defs. of Wildlife, 504

U.S. 555, 562 (1992) (no standing where relief “depends on” speculation about “the unfettered

choices made by independent actors not before the courts and whose exercise of broad and

legitimate discretion the courts cannot presume either to control or to predict”); see also Dep't of

Commerce v. New York, -- U.S. --, 139 S. Ct. 2551, 2566 (2019) (standing incorporates a “de facto

causality” standard).

       The only non-speculative evidence of record establishes that Plaintiff is responsible for his

repeated violations of Twitter’s Rules, and that Twitter is responsible for the decision to suspend

Plaintiff’s account for doing so. Plaintiff’s Motion offers nothing but unfounded rhetoric to link

NASED to his suspension, which cannot meet his burden. See, e.g., Simon v. E. Kentucky Welfare

Rights Org., 426 U.S. 26, 42 (1976) (allegation that IRS “encouraged” hospitals to deny services



                                                  16
        Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 17 of 21




to indigent plaintiffs insufficient to establish Article III standing, because it is “purely speculative

whether the denials of service specified in the complaint fairly can be traced to petitioners'

‘encouragement’ or instead result from decisions made by the hospitals without regard to the tax

implications”); Ayyadurai v. Univ. of Massachusetts, 2018 WL 5253210, at *1 (D. Mass. 2018)

(plaintiff lacked standing to challenge exclusion from debate because “state action will attach only

where the government entity directly participates in the challenged decision or conduct,” and he

offered no evidence that the State “had any role” in the decision-making (citing Rendell-Baker v.

Kohn, 457 U.S. 830, 840-43 (1982)).

       Plaintiff separately lacks standing because he cannot show that it is “likely, as opposed to

merely speculative, that the injury will be redressed by a favorable decision.” Lujan, 504 U.S. at

560-61. Where, as here, “the requested relief for the [plaintiff] depends on actions by a third party

not before the court,” Plaintiff “must demonstrate that a favorable decision would create a

significant increase in the likelihood that the plaintiff would obtain relief that directly redresses

the injury suffered.” Woodhull Freedom Found. v. United States, 948 F.3d 363, 374 (D.C. Cir.

2020) (emphasis added).       Plaintiff makes no such showing.         As set forth above, the First

Amendment precludes Plaintiff from forcing Twitter to publish his claims or seeking to compel

NASED’s support, and as such the injunction he seeks is a dead letter. And, even if the First

Amendment did not apply, there is no speculative basis to infer that NASED would have any

influence on Twitter’s content moderation decisions at all. See, e.g., Rock the Vote v. Trump, WL

6342927, at *9 (N.D. Cal. 2020) (denying preliminary injunction, and dismissing for lack of

standing, First Amendment challenge to Trump Executive Order addressed to allegedly biased

content management by online platforms because “plaintiffs have not alleged facts indicating that

Twitter, or other platforms, have changed their behavior as a result of the Executive Order or are



                                                  17
        Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 18 of 21




likely to increase their moderation and fact-checking of misinformation in the Order's absence”);

See Am. Freedom Def. Initiative v. Lynch, 217 F. Supp. 3d 100, 106 (D.D.C. 2016) (plaintiffs

lacked standing where “Plaintiffs’ argument rests on the entirely speculative implication that

Facebook, Twitter, and YouTube would voluntarily change course and permit Plaintiffs' censored

content to stand were the Attorney General to declare § 230 unconstitutional.”), aff'd 697 F. App'x

7 (D.C. Cir. 2017). Rather, the only evidence of record is that Twitter “do[es] not consult

externally on individual enforcement decisions,” and took no action in response to NASED’s and

the Elections Division’s only prior report concerning Plaintiff’s September 24th Tweet.28

       II.      Independently, Plaintiff Has No Right To Injunctive Relief

       Plaintiff’s Heavy Burden.             “A preliminary injunction is an ‘extraordinary and drastic

remedy.” Munaf v. Geren, 553 U.S. 674, 689-90 (2008). It is never “awarded as of right” and

“should issue only where the intervention of a court of equity is essential in order effectually to

protect against otherwise irremediable injuries.” Jobs First Indep. Expenditure Political Action

Comm. v. Coakley, 66 F. Supp. 3d 253, 257 (D. Mass. 2014) (citation omitted). To benefit from

such strong medicine, Plaintiff must show that he is “likely to succeed on the merits, that he is

likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities

tips in his favor, and that an injunction is in the public interest.” Voice of the Arab World, Inc. v.

MDTV Medical News Now, Inc., 645 F.3d 26, 32 (1st Cir.2011) (citing Winter v. Natural Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008)). Even assuming, for argument’s sake only, that the Court

had jurisdiction over Plaintiff’s Motion, none of these considerations favor Plaintiff. 29

       Plaintiff Has No Likelihood of Success. Plaintiff has no prospect of succeeding on the

claims and allegations in his Motion because they are without any legal or factual support. Plaintiff


28
       https://help.twitter.com/en/rules-and-policies/public-interest.
29
       Plaintiff’s pro se Motion does not identify its procedural basis, the relief it seeks is injunctive in nature.

                                                          18
        Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 19 of 21




presents no facts to causally connect Twitter’s decision to suspend Plaintiff’s account in February

2021 for his repeat violations of its Rules to any conceivable state action of NASED or legally

actionable conduct. (See NASED MTD Br. at 8-16.) Plaintiff’s strained attempt to attribute

Twitter’s termination of his account in February 2021 to a supposed plot by the Elections Division

and NASED to cause Twitter to implement a supposed “keyword blacklist that operated in

perpetuity” against Plaintiff is a figment of his imagination and lacking in plausible factual support.

(See Cohen Aff. ¶¶ 16, 20-21; see Dkt No. 58, Tassinari Aff. ¶ 7; O’Malley Aff. ¶ 7.) Plaintiff

therefore cannot to meet his heavy burden here to show that NASED played any causal role in his

suspension, nor can he overcome the evidence showing that Twitter suspended Plaintiff’s account

due to Plaintiff’s repeated violations of its Rules and failure to heed its many warnings under its

revised 5-strikes enforcement policy, and in the context of Twitter’s recent initiatives to

aggressively enforcement its election misinformation policies.

       More generally, Plaintiff presents nothing to show that Massachusetts compelled or

encouraged any state action by NASED under any viable legal theory (NASED MTD Br. at 8-14),

or show that he is likely to show NASED had any ability to control Twitter’s content moderation

decisions. See, e.g., Logiodice v. Trs. of Me. Cent. Inst., 296 F.3d 22, 28 (1st Cir. 2002) (private

school’s imposition of student discipline not state action because it was run by private trustees

with contractual right to administer and enforce discipline); Yeo v. Town of Lexington, 131 F.3d

241, 251 (1st Cir. 1997) (no state action where “decisions not to publish were actually made by or

controlled by private individuals not state).      Plaintiff also cannot show that Massachusetts

exercised managerial control over NASED in any respect, or that NASED held itself out as

speaking for Massachusetts or invoked any Massachusetts authority when communicating with

Twitter in September 2020. (NASED MTD Br. at 10-12; Aff. ¶¶ 5, 11-12, 16.) Indeed, no facts



                                                  19
        Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 20 of 21




of record would reasonably support an inference that NASED, using state action, caused Twitter

to sanction Plaintiff in any respect, nor can Plaintiff avoid that NASED’s communications with

Twitter are constitutionally-protected speech (See NASED MTD Br. at 13-14).

       Irreparable Harm. Plaintiff also cannot show that he will suffer any irreparable harm as

a result of his suspension by Twitter in the absence of an injunction. Plaintiff’s use of Twitter’s

private commercial platform is contractual and governed by its Terms of Service, which grant

Twitter the right to terminate his access to its platform with or without reason. Indeed, as discussed

above, the proposed injunction Plaintiff seeks is illegal and ineffectual.

       The Balance of the Equities And the Public Interest Weigh Against Plaintiff. Even if,

contrary to fact, there was some basis for attributing his suspension to NASED, the proposed

injunction he seeks would deprive each of NASED, the Elections Division, and Twitter of their

own constitutional rights and First Amendment freedoms. Thus, the relief he seeks would

ultimately restrict far more speech than it would protect, produce potentially significant chilling

effects by blurring the line between state action and permissible advocacy on topics of public

importance, and would only inhibit public-private communications on topics of public interest.

(See NASED MTD Br. at 17-18.) Moreover, it would do so to protect, on a single commercial

platform, Plaintiff’s false and borderline seditious claims and to restrict NASED and the Elections

Division for their good faith efforts to accurate advocate against the proliferation of election

misinformation intended to undermine public trust in U.S. democratic processes and outcomes.

Neither the equities of this case nor the public interest favor granting the injunction Plaintiff seeks.

                                             Conclusion

       As set forth above, and for the reasons in its Motion to Dismiss briefing, Plaintiff’s motion

has no merit and should be denied.



                                                  20
        Case 1:20-cv-11889-MLW Document 60 Filed 02/12/21 Page 21 of 21




Dated: February 12, 2021                        Respectfully submitted,

                                                For The National Association of State Election
                                                Directors and Amy Cohen

                                                /s/ Nolan J. Mitchell
                                                Nolan J. Mitchell (BBO #668145)
                                                nolan.mitchell@nelsonmullins.com
                                                Nelson Mullins Riley & Scarborough LLP
                                                One Financial Center
                                                Boston, MA 02111
                                                Tel. (617) 217-4700
                                                Fax (617) 217-4710




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 12th day of February, 2021, a true and correct
copy of this document was served on plaintiff and all registered counsel of record via the Court’s
ECF system.
                                                            /s/Nolan J. Mitchell
                                                            Nolan J. Mitchell




                                                21
